


Exhibit 10.16
[ciclogo.jpg]


CHANGE-IN-CONTROL AGREEMENT
____________________________________________________________________________________________________________________________________________________________________________


THIS IS A CHANGE-IN-CONTROL AGREEMENT (the “Agreement”), dated as of May 3, 2012
(the “Effective Date”), between West Pharmaceutical, Services, Inc., a
Pennsylvania corporation, (the “Company”) and John Paproski (the “Executive”).
Background
The Board of Directors of the Company and the Compensation Committee of the
Board have determined that it is in the best interests of the Company and its
shareholders for the Company to make the following arrangements with the
Executive. These arrangements provide for compensation in the event the
Executive should leave the employment of the Company under the circumstances
described in this Agreement.
Agreement
In consideration of the Executive’s service as the President, Pharmaceutical
Delivery Systems and the mutual covenants and agreements herein, and intending
to be legally bound, the Company and the Executive agree as follows:
1.
Definitions. As used in this Agreement, the following terms will have the
meanings set forth below:



(a)
An “Affiliate” of any Person means any Person directly or indirectly
controlling, controlled by or under common control with such Person.



(b)
“Change in Control” means a change in control of a nature that would be required
to be reported in response to Item 5.01 of a Current Report on Form 8-K as in
effect on the date of this Agreement pursuant to section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended, (the “Act”), provided, that,
without limitation, a Change in Control shall be deemed to have occurred if:



(i)
Any Person, other than:



(1)
the Company,



(2)
any Person who on the date hereof is a director or officer of the Company, or



(3)
a trustee or fiduciary holding securities under an employee benefit plan of the
Company,



is or becomes the “beneficial owner,” (as defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing more than 50%
of the combined voting power of the Company’s then outstanding securities; or




--------------------------------------------------------------------------------






(ii)
During any period of two consecutive years during the term of this Agreement,
individuals who at the beginning of such period constitute the Board of
Directors of the Company cease for any reason to constitute at least a majority
thereof, unless the election of each director who was not a director at the
beginning of such period has been approved in advance by directors representing
at least two-thirds of the directors then in office who were directors at the
beginning of the period; or



(iii)
The shareholders of the Company approve: (A) a plan of complete liquidation of
the Company; or (B) an agreement for the sale or disposition of all or
substantially all of the Company’s assets; or (C) a merger, consolidation, or
reorganization of the Company with or involving any other corporation, other
than a merger, consolidation, or reorganization (collectively, a “Non-Control
Transaction”), that would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity), at least 50% of the combined voting power of the voting
securities of the Company (or the surviving entity, or an entity which as a
result of the Non-Control Transaction owns the Company or all or substantially
all of the Company’s assets either directly or through one or more subsidiaries)
outstanding immediately after the Non-Control Transaction.



(c)
“Code” means the Internal Revenue Code of 1986, as amended.



(d)
“Constructive Termination” means the occurrence of any of the following events:



(i)
The Company requires the Executive to assume any duties inconsistent with, or
the Company makes a significant diminution or reduction in the nature or scope
of the Executive’s authority or duties from, those assigned to or held by the
Executive on the Effective Date;



(ii)
A material reduction in the Executive’s annual salary or incentive compensation
opportunities;



(iii)
A relocation of the Executive’s site of employment to a location more than 50
miles from the Executive’s site of employment on the Effective Date;



(iv)
The Company fails to provide the Executive with substantially the same fringe
benefits that were provided to the Executive as of the Effective Date, or with a
package of fringe benefits that, although one or more of such benefits may vary
from those in effect as of the Effective Date, is substantially at least as
beneficial to the Executive in all material respects as such fringe benefits
taken as a whole; or



(v)
A successor of the Company does not assume the Company’s obligations under this
Agreement, expressly or as a matter of law.



Notwithstanding the above, no Constructive Termination will be deemed to have
occurred under any of the following circumstances:
(1)
the Executive will have consented in writing or given a written waiver to the
occurrence of any of the events enumerated in clauses (i) through (v) above;

(2)
the Executive will have failed to give the Company written notice stating the
Executive’s intention to claim Constructive Termination and the basis





--------------------------------------------------------------------------------




for that claim at least 10 days in advance of the effective date of the
Executive’s resignation; or


(3)
The event constituting a Constructive Termination has been cured by the Company
prior to the effective date of the Executive’s resignation.



(f)
“Payment” means



(i)
any amount due or paid to the Executive under this Agreement,



(ii)
any amount that is due or paid to the Executive under any plan, program or
arrangement of the Company and any of its Subsidiaries, and



(iii)
any amount or benefit that is due or payable to the Executive under this
Agreement or under any plan, program or arrangement of the Company and any of
its Subsidiaries not otherwise covered under clause (i) or (ii) hereof which
must reasonably be taken into account under section 280G of the Code and the
Regulations in determining the amount of the “parachute payments” received by
the Executive, including, without limitation, any amounts which must be taken
into account under the Code and Regulations as a result of (1) the acceleration
of the vesting of any option, restricted stock or other equity award granted
under any equity plan of the Company or otherwise, (2) the acceleration of the
time at which any payment or benefit is receivable by the Executive or (3) any
contingent severance or other amounts that are payable to the Executive.



(g)
“Person” means an individual, a corporation, a partnership, an association, a
trust or other entity or organization.



(h)
“Regulations” means the proposed, temporary and final regulations under sections
4999, 280G or 409A of Code or any successor provisions thereto, as applicable.



(i)
“Retirement Plan” means the West Pharmaceutical Services, Inc. Employees’
Retirement Plan and any successor plan thereto.



(j)
“Savings/Deferred Comp Plan” means the Company’s 401(k) Plan, the Company’s
Non-Qualified Deferred Compensation Plan for Designated Employees and any
successor plans or other similar plans established from time to time that may
allow executive officers to defer taxation of compensation.



(k)
“Separation from Service” is the date on which the Executive ceases to be
employed by the Company or any of its Subsidiaries or Affiliates for any reason
and, to the extent that section 409A of the Code applies to the Payments under
this agreement, shall be the date that the Executive incurs a “separation from
service” as defined in that Code section and the Regulations.



(l)
“Subsidiary” has the meaning ascribed to the term by section 425(f) of the Code.





--------------------------------------------------------------------------------






2.
Termination Following a Change in Control.



(a)
Subject to Section 2(b), the Executive will be entitled to the benefits
specified in Section 3 if,



(i)
at any time within two years after a Change in Control has occurred, a
Separation from Service occurs due to: (A) an involuntary termination of
employment by the Company other than by reason of continuous willful misconduct
to the detriment of the Company, or (B) as a result of the Executive’s
resignation at any time following the Executive’s Constructive Termination, or



(ii)
The Company signs an agreement, the consummation of which would result in the
occurrence of a Change in Control, and then, a Separation from Service occurs
due to (A) an involuntary termination of employment by the Company other than by
reason of continuous willful misconduct to the detriment of the Company, or (B)
the Executive’s resignation at any time following the Executive’s Constructive
Termination occurring after the date of such agreement (and, if such agreement
expires or is terminated prior to consummation, prior to the expiration or
termination of such agreement).



(b)
The Executive will not be entitled to the benefits specified in Section 3 if:



(i)
the Executive’s employment terminates for any other reason, including, death,
disability, voluntary resignation without a Constructive Termination or
retirement under the Retirement Plan, or



(ii)
the Executive is in breach of any of the Executive’s obligations under this
Agreement before or following a Separation from Service.



3.
Benefits Payable Upon Termination of Employment. Following a Separation from
Service due to a termination of employment described in Section 2(a), the
Executive will be entitled to the following benefits:



(a)
Severance Compensation. the Executive will be entitled to severance compensation
in an amount equal to three times the sum of



(i)
the Executive’s highest annual base salary rate in effect during the year of the
termination of the Executive’s employment, plus



(ii)
the aggregate amount of the annual bonuses paid or payable to the Executive for
the three fiscal years immediately preceding a Change in Control divided by the
number of fiscal years as to which such bonuses were paid or payable;



provided, however, that if at any time before the third anniversary of a
Separation from Service, the Executive either (x) elects retirement under the
Retirement Plan, or (y) reaches normal retirement age under the Retirement Plan,
if the Executive had remained employed by the Company, then the Executive’s
severance compensation under this Section 3(a) will be reduced by an amount
equal to the product obtained by multiplying such severance compensation by a
fraction the numerator of which is the number of days elapsed from the
Separation from Service until the date on which either of the events described
in clauses (x) or (y) first occurs, and the denominator of which is 1095.
Except as set forth in Section 3(e), the severance compensation paid hereunder
will not be reduced to the extent of any other compensation for the Executive’s
services that the




--------------------------------------------------------------------------------




Executive receives or is entitled to receive from any other employment
consistent with the terms of this Agreement.
(b)
Equivalent of Vested Savings/Deferred Comp Plan Benefit. The Company will pay to
the Executive the difference, if any, between



(i)
the benefit the Executive would be entitled to receive under the
Savings/Deferred Comp Plan if the Company’s contributions to the
Savings/Deferred Comp Plan were fully vested upon the Separation from Service,
and



(ii)
the benefit the Executive is entitled to receive under the terms of the
Savings/Deferred Comp Plan upon the Separation from Service.



Any such benefit will be payable at such time and in such manner as benefits are
payable to the Executive under the Savings/Deferred Comp Plan.
(c)
Unvested Equity Awards. All stock options, other equity-based awards and shares
of the Company’s stock granted or awarded to the Executive pursuant to any
Company compensation or benefit plan or arrangement, but which are unvested,
will vest immediately upon the Separation from Service. The provisions of this
Section 3(c) will supersede the terms of any such grant or award made to the
Executive under any such plan or arrangement to the extent there is an
inconsistency between the two.



(d)
Employee and Executive Benefits. The Executive will be entitled to a
continuation of all hospital, medical, dental, and similar insurance benefits
not otherwise addressed in this Agreement in the same manner and amount to which
the Executive was entitled on the date of a Change in Control or on the date of
Constructive Termination of the Executive’s employment (whichever benefits are
more favorable to the Executive) until the earlier of:



(i)
a period of 36 months after the Separation from Service,



(ii)
the Executive’s retirement under the Retirement Plan, or



(iii)
the Executive’s eligibility for similar benefits with a new employer.



Assistance in finding new employment will be made available to the Executive by
the Company if the Executive so requests. Upon the Separation from Service,
Company cars must be returned to the Company.
(e)
No Duplication of Payments. If Executive is entitled to receive any Payment
under this Agreement, he shall not also be entitled to receive severance
payments under any other plan, program or agreement with the Company, including
the severance letter agreement between the Company and Executive dated August
25, 1993 (the “Severance Letter Agreement”).



4.
Excise Tax Limitation.



(a)
Limitation. Notwithstanding any other provisions of this Agreement to the
contrary, in the event that any Payments received or to be received by the
Executive in connection with the Executive’s employment with the Company (or
termination thereof) under this Agreement or otherwise would subject the
Executive to the excise tax (plus any related interest and penalties) imposed
under section 4999 of the Internal Revenue Code of 1986, as amended (the “Excise
Tax”), and if the net-after tax amount (taking into account all applicable taxes
payable by the Executive, including any Excise Tax) that the Executive would
receive with respect to such payments or benefits does not exceed the net-after
tax amount the Executive would





--------------------------------------------------------------------------------




receive if the amount of such payment and benefits were reduced to the maximum
amount which could otherwise be payable to the Executive without the imposition
of the Excise Tax, then, to the extent necessary to eliminate the imposition of
the Excise Tax, (i) such cash Payments shall first be reduced (if necessary, to
zero), then (ii) all non-cash Payments (other than those relating to equity and
incentive plans) shall next be reduced (if necessary, to zero, and finally (iii)
all other non-cash Payments relating to equity and incentive plans shall be
reduced.


(b)
Determination of Application of the Limitation. Subject to the provisions of
Section 4(c), all determinations required under this Section 4 shall be made by
the accounting firm that was the Company’s independent auditors immediately
prior to the Change in Control (or, in default thereof, an accounting firm
mutually agreed upon by the Company and the Executive) (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Executive and
the Company within fifteen days of the Change in Control, the Separation from
Service or any other date reasonably requested by the Executive or the Company
on which a determination under this Section 4 is necessary or advisable. If the
Accounting Firm determines that no Excise Tax is payable by the Executive, the
Company shall cause the Accounting Firm to provide the Executive with an opinion
that the Accounting Firm has substantial authority under the Code and
Regulations not to report an Excise Tax on the Executive’s federal income tax
return. Any determination by the Accounting Firm shall be binding upon the
Executive and the Company.



(c)
Procedures. The Executive shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would result in Payments that
would be less on an after-tax basis than had those payments been limited under
Section 4(a). Such notice shall be given as soon as practicable after the
Executive knows of such claim and shall apprise the Company of the nature of the
claim and the date on which the claim is requested to be paid. the Executive
agrees not to pay the claim until the expiration of the thirty-day period
following the date on which the Executive notifies the Company, or such shorter
period ending on the date the Taxes with respect to such claim are due (the
“Notice Period”). If the Company notifies the Executive in writing prior to the
expiration of the Notice Period that it desires to contest the claim, the
Executive shall: (i) give the Company any information reasonably requested by
the Company relating to the claim; (ii) take such action in connection with the
claim as the Company may reasonably request, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by the Company and reasonably acceptable to the Executive;
(iii) cooperate with the Company in good faith in contesting the claim; and (iv)
permit the Company to participate in any proceedings relating to the claim. The
Executive shall permit the Company to control all proceedings related to the
claim and, at its option, permit the Company to pursue or forgo any and all
administrative appeals, proceedings, hearings, and conferences with the taxing
authority in respect of such claim. If requested by the Company, the Executive
agrees either to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner and to prosecute such contest to a determination
before any administrative tribunal, in a court of initial jurisdiction and in
one or more appellate courts as the Company shall determine; provided, however,
that, if the Company directs the Executive to pay such claim and pursue a
refund, the Company shall advance the amount of such payment to the Executive on
an after-tax and interest-free basis (the “Advance”). The Company’s control of
the contest related to the claim shall be limited to the issues related to the
Payments and the Executive shall be entitled to settle or contest, as the case
may be, any other issues raised by the Internal Revenue Service or other taxing
authority. The Advance or other payments and the reimbursement of any related
costs, expenses or taxes payable under this Section 4(c) and/or Section 4(e)
shall be made on or before the end of the Executive’s taxable year following the
taxable year in which any additional taxes are payable by the Executive or if no
additional taxes are payable the Executive’s taxable year following the taxable
year in which the audit or litigation is closed.





--------------------------------------------------------------------------------




Notwithstanding the above, to the extent required to avoid the penalty taxes and
interest payable under section 409A of the Code, if the Executive is a
“specified person” within the meaning of that Code section, the Advance shall be
delayed until the date that is six months following the Separation from Service.


(d)
Repayments. If, after receipt by the Executive of an Advance, the Executive
becomes entitled to a refund with respect to the claim to which such Advance
relates, the Executive shall pay the Company the amount of the refund (together
with any interest paid or credited thereon after Taxes applicable thereto). If,
after receipt by the Executive of an Advance, a determination is made that the
Executive shall not be entitled to any refund with respect to the claim and the
Company does not promptly notify the Executive of its intent to contest the
denial of refund, then the amount of the Advance shall not be required to be
repaid by the Executive.



(e)
Further Assurances. The Company shall indemnify the Executive and hold the
Executive harmless, on an after-tax basis, from any costs, expenses, penalties,
fines, interest or other liabilities (“Losses”) incurred by the Executive with
respect to the exercise by the Company of any of its rights under this Section
4, including, without limitation, any Losses related to the Company’s decision
to contest a claim or any imputed income to the Executive resulting from any
Advance or action taken on the Executive’s behalf by the Company hereunder.
Subject to the last sentence of Section 4(c), the Company shall pay all legal
fees and expenses incurred under this Section 4 and shall promptly reimburse the
Executive for the reasonable expenses incurred by the Executive in connection
with any actions taken by the Company or required to be taken by the Executive
hereunder. The Company shall also pay all of the fees and expenses of the
Accounting Firm, including, without limitation, the fees and expenses related to
the opinion referred to in Section 4(b).



5.
Payment of Severance Compensation. The severance compensation set forth in
Section 3(a) will be payable in 36 equal monthly installments commencing on the
first day of the month following the month in which the Separation from Service
occurs. Notwithstanding the above, in the event that the Executive is a
“specified employee” within the meaning of Code section 409A, the first six
monthly installments shall be paid in a lump sum on the first day of the month
following or coincident with the date that is six months following the
Separation from Service and all remaining monthly installments shall be paid
monthly.



6.
Legal Fees. The Company will pay all legal fees and expenses which the Executive
may incur as a result of the Company’s contesting the validity or enforceability
of this Agreement.





--------------------------------------------------------------------------------






7.
Payments Final. In the event of a termination of the Executive’s employment
under the circumstances described in this Agreement, the arrangements provided
for by this Agreement, and any other agreement between the Company and the
Executive in effect at that time and by any other applicable plan of the Company
in which the Executive then participates, will constitute the entire obligation
of the Company to the Executive, and performance of that obligation will
constitute full settlement of any claim that the Executive might otherwise
assert against the Company on account of such termination. The Company’s
obligation to pay the Executive under this Agreement will be absolute and
unconditional and will not be affected by any circumstance, including without
limitation, any set-off, counterclaim, defense or other rights the Company may
have against the Executive or anyone else as long as the Executive is not in
beach of the Executive’s obligations under this Agreement.



8.
Non-Competition.



(a)
During the one-year period following the Executive’s termination of employment
covered by this Agreement, the Executive will not, and will not permit any of
the Executive's Affiliates, or any other Person, directly or indirectly, to:



(i)
engage in competition with, or acquire a direct or indirect interest or an
option to acquire such an interest in any Person engaged in competition with,
the Company's Business in the United States (other than an interest of not more
than 5 percent of the outstanding stock of any publicly traded company);



(ii)
serve as a director, officer, employee or consultant of, or furnish information
to, or otherwise facilitate the efforts of, any Person engaged in competition
with the Company's Business in the United States;



(b)
solicit, employ, interfere with or attempt to entice away from the Company any
employee who has been employed by the Company or a Subsidiary in an executive or
supervisory capacity in connection with the conduct of the Company's Business
within one year prior to such solicitation, employment, interference or
enticement; or



(c)
approach, solicit or deal with in competition with the Company or any Subsidiary
any Person which at any time during the 12 months immediately preceding the
Termination Date:



(i)
was a customer, client, supplier, agent or distributor of the Company or any
Subsidiary;



(ii)
was a customer, client, supplier, agent or distributor of the Company or any
Subsidiary with whom employees reporting to or under the direct control of the
Executive had personal contact on behalf of the Company or any Subsidiary; or



(iii)
was a Person with whom the Executive had regular, substantial or a series of
business dealings on behalf of the Company or any Subsidiary (whether or not a
customer, client, supplier, agent or distributor of the Company or any
Subsidiary).



(d)
The "Company's Business" means: (i) the manufacture and sale of stoppers,
closures, containers, medical-device components and assemblies made from
elastomers, metal and plastic for the health-care and consumer-products
industries, and (ii) any other business conducted by the Company or any of its
Subsidiaries or Affiliates during the term of this Agreement and in which the
Executive has have been actively involved.







--------------------------------------------------------------------------------




9.
Confidentiality and Enforcement. Executive’s obligations under any
Confidentiality and Non-Disclosure Agreements with the Company and the
non-compete agreement described in Section 8 (collectively, the “Material
Ancillary Agreements”) are hereby affirmed. A breach of any Material Ancillary
Agreement is a breach of this Agreement and all Payments and obligations of the
Company under this Agreement shall cease in the event of the breach of those
Material Ancillary Agreements. The Executive acknowledges that a breach of the
covenants contained in the Material Ancillary Agreements and incorporated by
reference into this Agreement will cause the Company immediate and irreparable
harm for which the Company’s remedies at law (such as money damages) will be
inadequate. The Company shall have the right, in addition to any other rights it
may have, to obtain an injunction to restrain any breach or threatened breach of
such agreements. The Company may contact any Person with or for whom the
Executive works after the Executive’s employment by the Company ends and may
send that Person a copy of those agreements and/or this Agreement. In
consideration of the benefit of having the protection afforded by this
Agreement, the Executive agrees that the provisions of the Material Ancillary
Agreements apply to the Executive, and the Executive will be bound by them,
whether or not a Change in Control occurs or the Executive actually receives the
benefits specified in Section 3.



10.
Duration of Agreement. This Agreement commences on the Effective Date and will
continue until terminated as provided in this Section. This Agreement may be
terminated only under the following circumstances:



(i)
At any time by the mutual written consent of the Executive and the Company; and



(ii)
By the Company at the end of each successive two-year period commencing on the
Effective Date by giving the Executive written notice at least one year in
advance of such termination, except that such termination and written notice
will not be effective unless the Executive will be employed by the Company on
the Separation from Service.



10.
Notices. Each party giving or making notice, request, demand or other
communication (each, a “Notice”) under this Agreement shall give the Notice in
writing and use one of the following methods of delivery: personal delivery,
registered or certified mail with return receipt requested, nationally
recognized overnight courier, fax or e-mail. Such Notice shall be addressed to
the last address provided by the party receiving Notice. Notices are not
effective unless compliant with this Section and provided within the timeframes
required in this Agreement.



11.
Integration and Replacement of Other Agreements. This Agreement together with
the Material Ancillary Agreements constitutes the entire agreement and
understanding between the Company and the Executive with respect to the subject
matter hereof and merges and supersedes all prior discussions, agreements
(written and verbal) and understandings between the Company and the Executive
with respect to such matters. For avoidance of doubt, this Agreement supersedes,
replaces and nullifies the Retention and Bonus Agreement between the Company and
Executive dated October 31, 2000, but does supersede, nullify or replace the
Severance Letter Agreement (subject to non-duplication clause contained in
Section 3(e) of this Agreement).





--------------------------------------------------------------------------------






12.
Miscellaneous.



(a)
This Agreement will be binding upon and inure to the benefit of the Executive,
the Executive’s personal representatives and heirs and the Company and any
successor of the Company, but neither this Agreement nor any rights arising
hereunder may be assigned or pledged by the Executive.



(b)
Should any provision of this Agreement be adjudged to any extent invalid by any
competent tribunal, that provision will be deemed modified to the extent
necessary to make it enforceable. The invalidity or unenforceability of any
provision of this Agreement (or the Material Ancillary Agreements) shall in no
way affect the validity or enforceability of any other provision hereof.



(c)
This Agreement will be governed and construed in accordance with the laws of the
Commonwealth of Pennsylvania.



(d)
This Agreement may be executed in one or more counterparts, which together shall
constitute a single agreement.



[REMAINDER INTENTIONALLY BLANK]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
Effective Date.


WEST PHARMACEUTICAL SERVICES, INC.








/s/ JOHN PAPROSKI
 
By:
/s/ Richard D. Luzzi
JOHN PAPROSKI
 
 
Richard D. Luzzi
 
 
 
Vice President, Human Resources

                                        
    
    












